Order entered November 7, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00090-CV

                               CHELSEA L. DAVIS, Appellant

                                               V.

                                HARLAN R. CROW, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-14479

                                           ORDER
       In an opinion dated September 29, 2014, the Court dismissed this appeal. On November

5, 2014 appellant filed a Notice of Effective Transfer and a Notice of Withdrawal of Documents.

In the Notice of Effective Transfer, appellant states that the notice “may be akin to a notice of

removal” and that it “replaces all prior documents.” In the Notice of Withdrawal of Documents,

appellant states that she “withdraws each and every statement in each and every document

submitted to this Court.” To the extent appellant is requesting any action by this Court, we treat

her two documents as motions. We DENY appellant’s motions.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE